Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest prior art of record, McGuckin, JR. et al. (U.S. Pub. No. 2009/0177161) (previously cited) in view of Crawford (U.S. Pub. No. 2003/0208161) (previously cited) and Toth et al. (U.S. Pat. No. 6491670)(previously cited) discloses a cannulation assembly with a housing, needle, tubing, and slide, wherein the slide causes the tube to selectively pass through the housing and bore of the needle and to and from a retracted position to an insertion position. However, the closes prior art is silent as to “the insertion end of said tube is spherically tipped, and said spherically tipped insertion end has an increased outside diameter arranged to slide within, and form an annular seal against an inside diameter of the needle”, in combination with the other claimed elements. In particular the cited prior art fails to disclose wherein the inner tube has a spherically enlarged end for forming a seal with the outer needle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791